IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEVIN CHARLES MARTIN,                          : No. 95 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
PENNSYLVANIA BOARD OF PROBATION                :
AND PAROLE,                                    :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.